Citation Nr: 1628898	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability manifested by spatial disorientation, vertigo, and dizziness, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to July 1976, with additional service in the United States Air Force Reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which found that new and material evidence had not been submitted sufficient to reopen the issue of entitlement to service connection for Meniere's syndrome with vertigo.  In April 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2014, the Board found that new and material evidence had been received sufficient to reopen a claim for a disability manifested by spatial disorientation, vertigo, and dizziness, and remanded the underlying claim on the merits to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has since been returned to the Board for appellate consideration.

The Board acknowledges that the Veteran submitted a VA Form 9 in December 2015, in which he perfected an appeal of a May 2014 rating decision's denial of his claim for entitlement to a total disability rating based on individual unemployability (TDIU) and requested the opportunity to present testimony before the Board at a videoconference hearing, but the AOJ has not yet certified this appeal to the Board.  The Board's review of the claims file reveals that the AOJ is likely still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but the issue will be the subject of a subsequent Board decision, if otherwise in order.  

While new evidence has been associated with the claims file since the most-recent adjudication of the issue here on appeal, as the Board is remanding the matter for further development and subsequent readjudication by the AOJ, there will be no resultant prejudice to the Veteran by the Board proceeding at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously provided with a VA examination and etiological opinion pertaining to his spatial disorientation and vertiginous symptoms in March 2011.  The reviewing otolaryngologist discussed results of prior resting performed in June 2006, and stated that the results were all consistent with central nervous system pathology, rather than peripheral end organ disease.  He concluded that therefore, the Veteran's experienced spatial disorientation was not caused by or a result of his hearing loss or military service.

At the April 2013 hearing, the Veteran testified that he underwent VA neurological testing, and that the neurologist told him that there was nothing wrong with him in that regard; that his nerves and brain were fine.  The Veteran also submitted a private workup by the Shea Ear Clinic from May 2013, where the physician diagnosed benign paroxysmal positional vertigo involving the right ear, based on the Veteran's history and inner ear function tests.  The physician suggested a treatment procedure, and stated that he was optimistic that the Veteran would have a marked decrease in troublesome inner ear symptoms (disorientation) in the months following the procedure.

The Veteran subsequently underwent extensive VA neurological and audiological testing from June through August 2015.  A July 2015 VA neurology note states that neuro-examination was only significant for hearing loss and peripheral neuropathy, and indicates that the neurologist suspected that the Veteran's reported spatial disorientation symptoms are related to his inner ear, but that he would like to rule out any other treatable cause, to include any vascular condition.  This new evidence, demonstrating normal neurological testing results and findings by both private and VA physicians that the Veteran's disorientation may be related to inner ear pathology was not considered at most recent VA examination (as such evidence did not yet exist), and therefore, the opinion provided is found to lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a supplemental VA medical opinion should be provided which considers the updated evidence of record.  

As the Board is remanding this matter for further development, the AOJ should take this opportunity to obtain any outstanding VA treatment records and associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including those from the Jackson VAMC from October 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion on this matter, preferably one with expertise in otolaryngology, to provide a supplemental VA medical opinion as to the etiology of the Veteran's reported symptoms of spatial disorientation, vertigo, and dizziness.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide opinions on the following:

a.  Provide a diagnosis for any disorder existing at any time from March 2010 to the present manifested by the Veteran's reported symptoms of spatial disorientation, vertigo, and/or dizziness.  If the disorder was present, and/or was being controlled through use of medication, for only a specific portion of the appeal period, the examiner should so state.

b.  For any disorder identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder arose during or was caused by the Veteran's military service, to include his exposure to noise and vibrations for several years from his duties serving as a flight engineering technician.

c.  For any disorder identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated (permanently worsened beyond the normal progression of the disorder) by any of the Veteran's service-connected disorders, which currently include bilateral hearing loss and tinnitus.  

If it is determined that a disorder manifesting in spatial disorientation, vertigo, and/or dizziness has been aggravated by one or more of his service-connected disabilities, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. 

If the Veteran's reported spatial disorientation, vertigo, and/or dizziness are found to represent a symptom or symptoms of a service-connected disability, the reviewer should so state. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

3.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for a disability manifested by spatial disorientation, vertigo, and/or dizziness.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




